Order filed, September 9, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00616-CV
                                 ____________

                        FREDERIC JARDIN, Appellant

                                         V.

 SOREN MARKLUND, DOUGLAS WENE AND CHEM32, LLC, Appellee


                    On Appeal from the 133rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2013-14485


                                     ORDER

      The reporter’s record in this case was due August 19, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Darlene Stein, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                  PER CURIAM